Exhibit 10.2

 

ASSET PURCHASE AGREEMENT

 

THIS ASSET PURCHASE AGREEMENT (this “Agreement”) is entered as of the 16th day
of December, 2005, by and between BIG A DRILLING COMPANY, L.C., a Kansas limited
liability company (the “Seller”) and BRONCO DRILLING COMPANY, INC., a Delaware
corporation (the “Buyer”). The Seller and the Buyer may be separately referred
to in this Agreement as a “Party” or collectively as the “Parties”.

 

WITNESSETH:

 

WHEREAS, the Seller desires to sell to the Buyer, and the Buyer desires to
purchase from the Seller, certain assets of the Seller in accordance with the
terms and conditions of this Agreement.

 

NOW, THEREFORE, in consideration for the mutual promises and conditions
contained in this Agreement, and other good and valuable consideration, the
receipt and adequacy of which are hereby acknowledged, the Seller and the Buyer
hereby agree as follows:

 

1. PURCHASE AND SALE. Subject to the terms and conditions described in this
Agreement, the Seller hereby agrees to sell, transfer, convey and deliver to the
Buyer, and the Buyer hereby agrees to purchase from the Seller, all of the
Seller’s right, title and interest in and to certain assets owned by the Seller,
including, without limitation, the trucks and equipment described in Schedule
1-A (collectively, the “Acquired Assets”), free and clear of any and all liens,
security interests and encumbrances of any type or nature whatsoever.
Notwithstanding the foregoing, the Acquired Assets shall exclude the items
identified on Schedule 1-B. In addition to the Acquired Assets, and subject to
the revenue and expense allocation provided in Section 5.7, at Closing (as
defined in Section 6) the Buyer shall assume the Seller’s rights and obligations
in the contracts and agreements of the Seller identified on Schedule 1-C
(collectively, the “Assumed Agreements”). The Buyer shall not assume or have any
obligation under this Agreement with respect to any other obligation of the
Seller except for the Assumed Agreements, and the Seller shall remain liable for
all obligations other than the Assumed Agreements.

 

2. PURCHASE PRICE. The Buyer shall pay to the Seller the aggregate amount of
Eighteen Million One Hundred Fifty Thousand and 00/100 Dollars ($18,150,000.00)
for the Acquired Assets (the “Purchase Price”), which amount shall be paid at
Closing (as hereafter defined) in the following manner.

 

2.1 Cash Purchase Price. Cash in the amount of Sixteen Million Three Hundred
Thirty-five Thousand and 00/100 Dollars ($16,335,000.00) to be paid at Closing
by certified funds or by wire transfer (the “Cash Purchase Price”).

 

2.2 Stock. Common stock of the Buyer (the “Stock Consideration”) in an aggregate
amount equal to One Million Eight Hundred Fifteen Thousand and 00/Dollars
($1,815,000.00). The total number of shares of common stock to be issued to the
Seller shall be calculated by dividing $1,815,000.00 by the closing price of the
Buyer’s common stock on the date that this Agreement is executed by both
Parties. There shall be no holding period for or restrictions affecting the
Seller’s right to transfer the Stock

 

Page 1 of Asset Purchase Agreement



--------------------------------------------------------------------------------

Consideration except for those restrictions arising under any applicable
securities laws and those restrictions created by or otherwise imposed on the
Seller other than by the Buyer. On or about August 16, 2006, the Buyer agrees to
file with the Securities and Exchange Commission (the “SEC”), at its sole cost
and expense, a registration statement on Form S-3 registering the Stock
Consideration for resale by the Seller. The Seller shall provide the Buyer with
all information regarding the Seller that is necessary to complete the
registration statement. Once the registration statement has been declared
effective by the SEC, the Buyer will use its commercially reasonable efforts to
keep the registration statement effective until (a) all shares of Stock
Consideration have been sold thereunder or (b) the Stock Consideration is
eligible for resale by the Seller under Rule 144 under the Securities Act of
1933, as amended, whichever shall occur first. Buyer shall have the right to
delay the filing and/or suspend the effectiveness of the registration statement
or otherwise suspend the Seller’s right to sell the Stock Consideration if the
Buyer determines that (a) making the filing or failing to suspend the
registration statement and/or the making of offers and sales thereunder would be
injurious or otherwise detrimental to the Buyer or would require the premature
disclosure of a business transaction or other material event or (b) the
registration statement contains a material misstatement or omission.

 

3. REPRESENTATIONS AND WARRANTIES OF THE SELLER. The Seller hereby represents
and warrants to the Buyer that the following statements are true and correct as
of the date of this Agreement and will be true and correct as of the Closing
Date.

 

3.1. Organization. The Seller is a limited liability company that is duly
organized, validly existing and in good standing under the laws of the state of
its organization and is duly registered or qualified to do business and in good
standing in each jurisdiction in which the nature of its business or properties
requires such registration or qualification, except where the failure to so
register or qualify would not have a Material Adverse Effect (as hereafter
defined). The Seller has full power and authority to own, lease and operate its
properties and to carry on its business as now being conducted, to own or use
the properties and assets that it purports to own or use and to perform all of
its obligations under the Assumed Liabilities. For purposes of this Agreement,
“Material Adverse Effect” shall mean any state or states of fact, condition or
conditions, event or events, circumstance or circumstances, change or changes,
or effect or effects that individually or in the aggregate (including, without
limitation, an aggregate combination of one or more of the foregoing whether or
not related to each other or involving or affecting the same or different
representations, warranties and/or covenants) could be materially adverse to
(i) the business, condition (financial or otherwise), results of operations or
prospects of the business or the assets of the applicable Party, or (ii) the
ability of the applicable Party to consummate the transactions contemplated by
this Agreement.

 

3.2. Authority. The Seller has full power and authority to execute and deliver,
and to perform its duties and obligations under, this Agreement and each other
agreement, document and instrument to be executed or delivered by the Seller
contemplated by this Agreement collectively, (the “Seller Documents”). The
execution and delivery of, the performance of their obligations under, and the
consummation of the transactions

 

Page 2 of Asset Purchase Agreement



--------------------------------------------------------------------------------

contemplated by, this Agreement and any Seller Document, have been duly
authorized by all necessary action on the part of the Seller. This Agreement is,
and the Seller Documents will constitute, the legal, valid and binding
obligation of the Seller and is, and the Seller Documents will be, enforceable
against the Seller in accordance with its terms, except as enforceability may be
limited by bankruptcy, insolvency, or other similar laws affecting the
enforcement of creditors’ rights generally and except that the availability of
equitable remedies, including specific performance, may be subject to the
discretion of the court before which any proceeding may be brought.

 

3.3. No Conflicts; Consents. The execution and delivery of this Agreement and
the Seller Documents and the consummation of the transactions contemplated by
this Agreement and the Seller Documents will not: (i) violate or conflict with
any provision of the Seller’s organizational documents, as amended; (ii) violate
or conflict with any constitution, statute, regulation, rule, injunction,
judgment, order, permit, decree, ruling, charge, or other restriction of any
government, governmental agency, court or arbitrator to which the Seller or its
assets are subject; (iii) conflict with, result in a breach of, constitute a
default under (or with notice or the lapse of time or both could result in a
breach of or constitute a default), result in the acceleration of, create in any
party the right to accelerate, terminate, modify, or cancel, or require any
notice or consent under any agreement, contract, lease, license, instrument, or
other arrangement to which the Seller is a party or bound or to which any of its
assets are subject; (iv) that could result in the creation or imposition of any
lien, security interest or encumbrance in, to or on any of its assets ; or
(v) require the Seller to give any notice to, make any filing with, or obtain
any authorization, consent, or approval of any government or governmental
agency, creditor or other third party in order to consummate the transactions
contemplated by this Agreement or the Seller Documents.

 

3.4. Litigation. There are no claims, demands, filings, hearings, notices of
violation, proceedings, notices or demand letters, investigations,
administrative proceedings, civil, criminal or other actions, litigation, suits,
mediations, arbitrations or other legal proceedings pending or, to the Seller’s
knowledge, threatened against the Seller relating to, involving or affecting any
of the Acquired Assets or that would seek to question, delay, prevent or
materially impair the ability of the Seller to perform its duties or obligations
under, or to consummate the transactions contemplated by, this Agreement. There
are no outstanding judgments, orders, writs, injunctions, indictments or
informations, grand jury subpoenas or civil investigative demands, plea
agreements, stipulations, awards or decrees of any court, arbitrator or any
federal, state, municipal or other governmental department, commission, board,
agency or instrumentality relating to the Acquired Assets.

 

3.5. Taxes. All taxes, fees, assessments and charges imposed by the United
States or by any foreign country or by any state, municipality, subdivision or
instrumentality of the United States or of any foreign country, or by any other
taxing authority, which are due or payable by the Seller on or prior to the
Effective Time, or for which the Seller may be liable on or prior to the
Effective Time, and all interest and penalties thereon (collectively, “Taxes” or
“Tax”), have been paid in full, or, if not due on or prior to the Effective Time
but due on or prior to the Closing Date, will be timely paid

 

Page 3 of Asset Purchase Agreement



--------------------------------------------------------------------------------

in full when due. All Tax returns required to be filed in connection therewith
have been, or will be timely and accurately prepared in all material respects
and filed or if not due on or prior to the Effective Time will be timely and
duly made. No deficiency for any Tax or claim for additional Taxes relating to
or affecting in any manner any of the Seller’s business or the Acquired Assets
has been proposed, asserted or assessed against the Seller. There are no liens
on any of the Acquired Assets with respect to Taxes, other than liens for taxes
not yet due and payable. There is no action, suit, taxing authority proceeding,
or audit now in progress, pending or threatened, to the Seller’s knowledge,
against the Seller or involving the Acquired Assets.

 

3.6. Compliance with Laws and Permits. To the Seller’s knowledge, the Seller has
operated the Acquired Assets so as to comply with, and are in compliance with,
all applicable laws, rules and regulations, of all applicable governmental
authorities, including, without limitation, any applicable laws, rules,
regulations, ordinances, codes, orders, judgments or decrees as to
environmental, health and/or safety matters, the noncompliance with which could
have a Material Adverse Effect. To the Seller’s knowledge, the Seller and its
affiliate have all of the licenses, permits and other governmental
authorizations required for the operation, the Acquired Assets, and each Permit
is identified on (or copies of Permits are attached to) Schedule 3.6.

 

3.7. Title to and Adequacy of Acquired Assets. The Seller has good and
indefeasible title to the Acquired Assets, free and clear of all liens, security
interests and encumbrances and shall convey such title to the Buyer.

 

3.8. Assumed Agreements. To the Seller’s knowledge, there is not, under any of
the Assumed Agreements, any existing default or event of default which, with or
without due notice or lapse of time or both, would constitute a material default
or event of default on the part of the Seller or the other party or parties. No
consents are required under any of the Assumed Agreements for the consummation
of the transactions contemplated by this Agreement and the Seller Documents.
Each of the Assumed Agreements is in full force and effect and is a valid and
binding obligation of the Seller and is enforceable in accordance with its
terms, and immediately following the Closing, will be valid, binding and
enforceable by the Buyer as assignee thereof in accordance with its terms,
except as any such enforceability may be limited by the effect of bankruptcy,
insolvency or similar laws affecting creditors’ rights generally or by general
principles of equity.

 

3.9. Employees. Schedule 3.9 is a true and complete list of the name of each
individual who is employed for, or retained or compensated by the Seller as an
employee, independent contractor or consultant in connection with the
maintenance, repair or operation of the Acquired Assets (“Employees”) along with
his or her compensation. Except as set forth on Schedule 3.9, (i) the Seller has
paid or made provision for the payment of all salaries, commissions and accrued
wages of the Employees (including accrued vacation pay and sick leave) up to the
Closing Date; (ii) the Seller has complied with all applicable laws, rules and
regulations relating to the employment of labor, including those relating to
wages, hours, unemployment insurance, collective bargaining and the payment and
withholding of taxes for all Employees; (iii) the Seller has withheld

 

Page 4 of Asset Purchase Agreement



--------------------------------------------------------------------------------

all amounts required by law or agreement to be withheld from the wages or
salaries of the Employees; and (iv) the Seller is not liable for any arrears of
wages or other taxes or penalties for failure to comply with any of the
foregoing to the extent they are applicable to the Employees or any of its
former employees. There is not pending or, to the Seller’s knowledge,
threatened, any labor dispute, strike, work stoppage or union organizing effort,
and the Seller is not a party to any agreement with a labor union or other labor
representative of any Employee.

 

3.10. Insurance. The Acquired Assets are insured and will be so insured through
the Closing Date, in amounts and against risks consistent with levels and types
commonly used in the industry in which the Seller operates and such policies are
summarized on Schedule 3.10.

 

3.11. Environmental Matters. To Seller’s knowledge, all activities of the Seller
have been conducted in substantial compliance with all properties leased or
operated by the Seller substantially comply with, all Environmental, Health, and
Safety Requirements (as hereafter defined) applicable to the Seller. The Seller,
to its knowledge, has obtained, has complied with, and is in compliance with all
Permits that are required pursuant to Environmental, Health, and Safety
Requirements for the occupation of its facilities and the operation of the
Acquired Assets, and such Permits are in full force and effect, free from
breach, and the consummation of the transactions contemplated by this Agreement
will not affect them. The Seller has not received any written or oral notice,
report or other information regarding any actual or alleged violation of
Environmental, Health, and Safety Requirements. The Seller has not treated,
recycled, stored, disposed of, arranged for or permitted the disposal of,
transported, handled, or released any substance, including any Hazardous
Materials (as hereafter defined), or any property owned or operated by the
Seller in a manner that has given or would give rise to any damages, including
any damages for response costs, corrective action costs, personal injury,
property damage or natural resources damages, pursuant to the Comprehensive
Environmental Response, Compensation and Liability Act of 1980, as amended, the
Solid Waste Disposal Act, as amended, or any other Environmental, Health, and
Safety Requirements. The consummation of the transactions contemplated by this
Agreement will not result in any liabilities or damages for site investigation
or cleanup, or require any consent or approval, pursuant to any Environmental,
Health, and Safety Requirements, including any so-called “transaction-triggered”
or “responsible property transfer” requirements. To the Seller’s knowledge, no
Hazardous Material is located or is suspected to be located in the soil,
groundwater, surface water, or waterways at or under any property owned, leased
or operated by the Seller in quantities or concentrations sufficient to require
investigation, removal or remediation under the Comprehensive Environmental
Response, Compensation and Liability Act, as amended, or any other federal,
state or local law.

 

For purposes of this Agreement, “Hazardous Material” shall mean any hazardous or
toxic substance, material, pollutant or waste which is regulated by any federal,
state or local governmental authority, including, but not limited to, the
following as defined by the cited laws or regulations implementing the cited
laws: “hazardous substances” and “pollutants or contaminants” as defined under
the Comprehensive Environmental

 

Page 5 of Asset Purchase Agreement



--------------------------------------------------------------------------------

Response, Compensation and Liability Act, as amended, 42 U.S.C. § 9601 et seq.;
“hazardous waste” as defined under the Solid Waste Disposal Act, as amended, 42
U.S.C. § 6901 et seq.; air pollutants regulated under the Clean Air Act, as
amended, 42 U.S.C. § 7401 et seq.; “pollutants” as defined under the Clean Water
Act, as amended, 33 U.S.C. § 1251 et seq.; any pesticide as defined by the
Federal Insecticide, Fungicide, and Rodenticide Act, as amended, 7 U.S.C. § 136
et seq., any hazardous chemical substance or mixture or imminently hazardous
substance or mixture regulated by the Toxic Substances Control Act, as amended,
15 U.S.C. § 2601 et seq.; any substance listed in the United States Department
of Transportation Table at 49 CFR 172.101; any petroleum produce, any
explosives, any radioactive material and any asbestos containing material.

 

For purposes of this Agreement, “Environmental, Health, and Safety Requirements”
shall mean all orders, contracts, laws, and programs (including those
promulgated or sponsored by industry associations, insurance companies, and risk
management companies) concerning or relating to public health and safety,
worker/occupational health and safety, and pollution or protection of the
environment, including those relating to the presence, use, manufacturing,
refining, production, generation, handling, transportation, treatment,
recycling, transfer, storage, disposal, distribution, importing, labeling,
testing, processing, discharge, release, threatened release, control, or other
action or failure to act involving cleanup of any hazardous materials,
substances or wastes, chemical substances or mixtures, pesticides, pollutants,
contaminants, toxic chemicals, petroleum products or byproducts, asbestos,
polychlorinated biphenyls, noise, or radiation.

 

3.12 Real Property. An affiliate of the Seller, Spence Hummel, presently owns
certain real property as described in the Lease Agreement (hereafter defined),
containing approximately nine (9) acres, more or less, and all improvements
situated thereon, which are physically located at 315 N.W. Hwy 270, Woodward, OK
73802 (the “Yard”).

 

3.13 Brokers. Except for DB Co, LLC, no broker, finder or other person is
entitled to any brokerage fees, commissions or finder’s fees in connection with
the transactions contemplated by this Agreement. The Seller is responsible for
all payments due to DB Co, LLC for consulting services provided to the Seller
and the Seller shall indemnify the Buyer from any claim made for any such
services.

 

3.14 No Pending Transactions. Except for this Agreement, the Seller is not a
party to or bound by any agreement, undertaking, commitment, contract to sell,
transfer, or otherwise dispose of any or all of the Acquired Assets.

 

3.15 Full Disclosure. To the Seller’s knowledge, all documents and other papers
delivered by or on behalf of the Seller in connection with this Agreement and
the Seller Documents and the transactions contemplated hereby and thereby are
true, complete and correct. To the Seller’s knowledge, the information furnished
by or on behalf of the Seller in connection with this Agreement and the
transactions contemplated hereby and thereby does not contain any untrue
statement of a material fact and does not omit to state any material fact
necessary to make the statements made, in the context in which they were made,
not false or misleading.

 

Page 6 of Asset Purchase Agreement



--------------------------------------------------------------------------------

4. REPRESENTATIONS AND WARRANTIES OF THE BUYER. The Buyer hereby represents and
warrants to the Seller that the following statements are true and correct as of
the date of this Agreement and will be true and correct as of the Closing Date.

 

4.1. Organization. The Buyer is a corporation that is duly organized, validly
existing and in good standing under the laws of the state of its organization
and is duly registered or qualified to do business and in good standing in each
jurisdiction in which the nature of its business or properties requires such
registration or qualification, except where the failure to so register or
qualify would have a Material Adverse Effect. The Buyer has full power and
authority to own, lease and operate its properties and to carry on its business
as now being conducted and to own or use the properties and assets that it
purports to own or use.

 

4.2. Authority. The Buyer has full power and authority to execute and deliver,
and to perform its duties and obligations under, this Agreement and each other
agreement, document and instrument to be executed or delivered by the Buyer
contemplated by this Agreement (collectively, the “Buyer Documents”). The
execution and delivery of, the performance of its obligations under, and the
consummation of the transactions contemplated by, this Agreement and any Buyer
Document, have been duly authorized by all necessary action on the part of the
Buyer. This Agreement is, and the Buyer Documents will constitute, the legal,
valid and binding obligation of the Buyer and is, and the Buyer Documents will
be, enforceable against the Buyer in accordance with its terms, except as
enforceability may be limited by bankruptcy, insolvency, or other similar laws
affecting the enforcement of creditors’ rights generally and except that the
availability of equitable remedies, including specific performance, may be
subject to the discretion of the court before which any proceeding may be
brought.

 

4.3. No Conflicts; Consents. The execution and delivery of this Agreement and
the Buyer Documents and the consummation of the transactions contemplated by
this Agreement and the Buyer Documents will not: (i) violate or conflict with
any provision of the Buyer’s organizational documents, as amended; (ii) violate
or conflict with any constitution, statute, regulation, rule, injunction,
judgment, order, permit, decree, ruling, charge, or other restriction of any
government, governmental agency, court or arbitrator to which the Buyer or its
assets are subject; (iii) conflict with, result in a breach of, constitute a
default under (or with notice or the lapse of time or both could result in a
breach of or constitute a default), result in the acceleration of, create in any
party the right to accelerate, terminate, modify, or cancel, or require any
notice or consent under any agreement, contract, lease, license, instrument, or
other arrangement to which the Buyer is a party or bound or to which any of its
assets are subject; or (iv) require the Buyer to give any notice to, make any
filing with, or obtain any authorization, consent, or approval of any government
or governmental agency, creditor or other third party in order to consummate the
transactions contemplated by this Agreement or the Buyer Documents.

 

4.4. Litigation. There are no claims, demands, filings, hearings, notices of
violation, proceedings, notices or demand letters, investigations,
administrative proceedings, civil, criminal or other actions, litigation, suits,
mediations, arbitrations or other legal proceedings pending or threatened
against the Buyer relating to, involving or affecting any of its assets or that
would seek to question, delay, prevent or materially impair the ability of the
Buyer to perform its duties or obligations under, or to consummate the
transactions contemplated by, this Agreement.

 

Page 7 of Asset Purchase Agreement



--------------------------------------------------------------------------------

4.5. Brokers. No broker, finder or other person is entitled to any brokerage
fees, commissions or finder’s fees by the Buyer in connection with the
transactions contemplated by this Agreement.

 

4.6. Full Disclosure. All documents and other papers delivered by or on behalf
of the Buyer in connection with this Agreement and the Buyer Documents and the
transactions contemplated hereby and thereby are true, complete and correct. The
information furnished by or on behalf of the Buyer in connection with this
Agreement and the transactions contemplated hereby and thereby does not contain
any untrue statement of a material fact and does not omit to state any material
fact necessary to make the statements made, in the context in which they were
made, not false or misleading.

 

4.7. Financial Resources. The Buyer has cash or credit available, and will have
cash available at the Closing, to enable it to purchase the Acquired Assets on
the terms hereof and to perform in a timely manner its obligations under this
Agreement.

 

4.8 Stock. Each share of common stock of the Buyer comprising the Stock
Consideration has been validly authorized and issued, is fully paid and
nonassessable, has not been issued in violation of any preemptive rights or of
any federal or state securities law and no personal liability is attached to the
ownership thereof. At the Closing, the Buyer will convey to the Seller good,
valid and indefeasible title to the Stock Consideration, subject to the rights
and restrictions shown in Schedule 4.8. There exist no options, warrants,
subscriptions or other rights to purchase, or securities convertible into or
exchangeable for, any of the Stock Consideration. The Buyer is not a party to or
bound by, nor does the Buyer have any knowledge of, any agreement, instrument,
arrangement, contract, obligation or commitment, whether written or oral,
express or implied, relating to the sale, assignment, encumbrance, conveyance,
transfer or delivery of the Stock Consideration.

 

5. PRE-CLOSING CONDITIONS AND COVENANTS.

 

5.1. Due Diligence Period. The Buyer and its employees and agents may, for a
period of thirty (30) days following the date of the execution of this Agreement
by both Parties (the “Due Diligence Period”), conduct and complete, at the
Buyer’s sole cost and expense, any and all due diligence, investigations,
studies or examinations of any type or nature whatsoever involving or related to
the Acquired Assets, the Assumed Agreements, or the Yard, including, but not
limited to, any environmental inspections and physical inventories. The Seller
agrees to cooperate, and to cause its employees, representatives and agents to
cooperate, with the Buyer and its employees and agents in any such due diligence
or examinations and to provide such persons with any and all information,
reports and investigations related to, involving or connected with the Acquired
Assets, the Assumed Agreements, or the Yard, and including, without limitation,
information deemed by the Buyer as necessary for its compliance with any state
or federal securities laws.

 

Page 8 of Asset Purchase Agreement



--------------------------------------------------------------------------------

The Buyer waives and releases all claims against the Seller, its parent or
subsidiary companies or other affiliates, and its and their directors, officers,
members, managers, employees and agents, for injury to, or death of, persons or
for damage to property arising in any way from the conduct of the investigations
and examinations contemplated by this Section 5.1 or the conduct of its
employees, agents or contractors in connection with such investigations and
examinations (or the exercise of such rights of access). The Buyer shall
indemnify the Seller, its parent and subsidiary companies and other affiliates,
and its and their directors, officers, employees and agents from and against any
and all claims, actions, liabilities, losses, damages, costs or expenses
(including court costs and attorney fees) whatsoever arising out of the exercise
of such rights of investigation and examination (or exercise of such rights of
access). THE FOREGOING RELEASE AND INDEMNIFICATION SHALL APPLY WHETHER OR NOT
SUCH CLAIMS, ACTIONS, CAUSES OF ACTION, LIABILITIES, DAMAGES, LOSSES, COSTS, OR
EXPENSES ARISE OUT OF (i) NEGLIGENCE (INCLUDING SOLE NEGLIGENCE, SINGLE
NEGLIGENCE, CONCURRENT NEGLIGENCE, ACTIVE NEGLIGENCE, OR PASSIVE NEGLIGENCE, BUT
EXPRESSLY NOT INCLUDING GROSS NEGLIGENCE OR WILLFUL MISCONDUCT) OF THE SELLER OR
ANY OTHER INDEMNIFIED PARTY, OR (ii) STRICT LIABILITY.

 

5.2. AS-IS Conveyance. Except to the extent the Buyer delivers written notice to
the Seller of its objections to the condition of the Acquired Assets at or
before the end of the Due Diligence Period, other than the representations,
warranties and covenants contained in this Agreement and in the Bill of Sale,
the Seller is conveying the Acquired Assets to the Buyer, and the Buyer is
receiving the Acquired Assets from the Seller, “AS-IS,” “WHERE–IS,” and “WITH
ALL FAULTS,” with any and all latent and patent defects, including, without
limitation, any environmental contamination or violations. Except as otherwise
set forth in this Agreement, the Seller expressly disclaims all express and
implied warranties related to the Acquired Assets, including, without
limitation, any warranties of merchantability or suitability for a particular
purpose. The Buyer is not relying on any representation, statement, or other
assertion by the Seller regarding the financial value or condition of the
Acquired Assets, but is relying on the Buyer’s own examination of the Acquired
Assets.

 

5.3. Operations. From the date of this Agreement through the Closing Date, the
Seller shall operate the Acquired Assets in the ordinary course, consistent with
the Seller’s past practices, except as the Buyer may otherwise consent in
writing, which consent shall not be unreasonably withheld, conditioned or
delayed.

 

5.4. No Actions. From the date of this Agreement through the Closing Date, the
Seller shall not: (i) enter into any material agreement relating to the Acquired
Assets or the Yard other than in the ordinary course of business; (ii) remove
any property related to the Acquired Assets or the Yard (other than for repair,
maintenance or replacement in the ordinary course) or make any alterations of or
to the Acquired Assets or the Yard which would materially adversely affect the
use or value thereof; (iii) commit to make or make any capital expenditures in
excess of Ten Thousand and 00/100 Dollars ($10,000.00) related to the Acquired
Assets or the Yard (other than for repair,

 

Page 9 of Asset Purchase Agreement



--------------------------------------------------------------------------------

maintenance or replacement in the ordinary course) which would obligate the
Buyer to make any payments therefore without the prior consent of Buyer;
(iv) cause or allow to be caused any damage, destruction, or loss (whether or
not covered by insurance) to the Acquired Assets or the Yard; or (v) suffer a
Material Adverse Effect.

 

5.5. No Solicitations. For a period of ninety (90) days from the date of this
Agreement, the Seller shall not, directly or indirectly enter into any
discussions, negotiations, agreements or understandings or solicit, initiate or
encourage any inquiries, proposals or offers from any other person or party,
relating to or involving: (i) the sale, assignment, transfer or conveyance of
any of the Acquired Assets; or (ii) any merger, consolidation, disposition of
all or a significant proportion of its business, properties or assets, tender
offer, acquisition or other business combination, or proposal therefore. The
Seller agrees and covenants to terminate any such discussions being held as of
the date of this Agreement with respect to any of the foregoing matters and will
notify the Buyer immediately if any person makes any proposal, offer, inquiry or
contact with respect to any of the foregoing and the terms of any such proposal,
offer, inquiry or contact.

 

5.6. No Announcement. Each Party hereby agrees and covenants not to directly or
indirectly, or through its affiliates, directors, officers, employees or agents,
disclose to any other person or party the existence of this Agreement or the
terms or conditions thereof, without the prior written consent of the other
Party or as allowed under Section 10 of this Agreement.

 

5.7. Casualty. Through the Closing Date, the Seller shall maintain the insurance
policies disclosed to the Buyer in Schedule 3.10. In the event any Acquired
Asset is damaged or destroyed by fire or any other casualty occurring after the
date of this Agreement but prior to or on the Closing Date, then (i) the Seller
shall assign or immediately pay over to the Buyer any and all insurance proceeds
to be received or received under such insurance policy or (ii) the Buyer may
reduce the Cash Purchase Price by an amount equal to the insurance proceeds
actually received by the Seller under such insurance policies.

 

5.8. Expenses, Revenues for Assumed Agreements and Acquired Assets. On and after
December 31, 2005 at 11:59 p.m. (the “Effective Time”), the Buyer shall be:
(i) entitled to receive any and all compensation, revenues and income of any
type to be paid or received by the Seller under the Assumed Agreements or any
other agreement involving the Acquired Assets where such compensation, revenues
and income relate to activities following the Effective Time; (ii) entitled to
any and all accounts receivable related to the Assumed Agreements or other
agreement involving the Acquired Assets following the Effective Time; and
(iii) obligated to pay for any and all of the Seller’s costs and expenses
incurred after the Effective Time in connection with the Acquired Assets or the
Assumed Agreements, including, without limitation, actual well drilling and rig
building expenses under the Assumed Agreements or other agreement involving the
Acquired Assets following the Effective Time. In the event this Agreement is
terminated for any reason, the Buyer shall promptly pay over to the Seller any
such revenues received by the Buyer without interest thereon and the Seller
shall promptly reimburse the Buyer for any such expenses incurred by the Buyer
without interest thereon.

 

Page 10 of Asset Purchase Agreement



--------------------------------------------------------------------------------

5.9. Assignment Agreements. Immediately following the execution and delivery of
this Agreement by both Parties, the Seller shall (i) contact each party other
than Seller having rights or obligations under any of the Assumed Agreements,
(ii) provide each such party with an Assignment and Assumption Agreement
substantially in the form of Exhibit “B” for the applicable Assumed Agreement
(each, an “Assignment Agreement”), and (iii) have the applicable Assignment
Agreement executed by each such party prior to the Closing Date to be effective
as of the Effective Time.

 

5.10. Closing Conditions of Buyer. The obligations of the Buyer to consummate
the transactions contemplated by this Agreement are subject and conditioned on
the satisfaction of the following: (i) the representations and warranties of the
Seller in this Agreement and the Seller Documents shall be true and correct in
all material respects (except with respect to any provisions including the word
“material” or word of similar import) as of the date of this Agreement and the
Closing Date; (ii) the Seller shall have performed and complied in all material
respects with each of the covenants and conditions required by this Agreement
and the Seller Documents of which performance or compliance is required prior to
or at Closing; (iii) at the Closing Date, no suit, action or other proceeding
shall be pending, threatened or noticed before any court or governmental entity
in which it is sought to restrain or prohibit the performance of or to obtain
damages or other relief in connection with this Agreement or the consummation of
the transactions contemplated by this Agreement; and (iv) all agreements,
documents, instruments and certificates required to be delivered at Closing by
the Seller shall be delivered and tendered at Closing.

 

5.11. Closing Conditions of Seller. The obligations of the Seller to consummate
the transactions contemplated by this Agreement are subject and conditioned on
the satisfaction of the following: (i) the representations and warranties of the
Buyer in this Agreement and the Buyer Documents shall be true and correct in all
material respects (except with respect to any provisions including the word
“material” or word of similar import) as of the date of this Agreement and the
Closing Date; (ii) the Buyer shall have performed and complied in all material
respects with each of the covenants and conditions required by this Agreement
and the Buyer Documents of which performance or compliance is required prior to
or at Closing; (iii) at the Closing Date, no suit, action or other proceeding
shall be pending, threatened or noticed before any court or governmental entity
in which it is sought to restrain or prohibit the performance of or to obtain
damages or other relief in connection with this Agreement or the consummation of
the transactions contemplated by this Agreement; and (iv) all agreements,
documents, instruments and certificates required to be delivered at Closing by
the Buyer shall be delivered and tendered at Closing.

 

5.12. Remedies. If the Buyer fails or refuses to consummate the transaction
contemplated by this Agreement and in the absence of default by the Seller, the
Buyer shall pay, or cause to be paid upon demand to the Seller, as liquidated
damages $150,000.00 cash, and the Buyer shall have no further liability
hereunder. The parties agree that damages in such an event would be extremely
difficult to determine, that the sum provided is a fair and reasonable estimate
of such damages under the circumstances, and does not constitute a penalty. If
the Seller fails or refuses to consummate the

 

Page 11 of Asset Purchase Agreement



--------------------------------------------------------------------------------

transaction contemplated by this Agreement and in the absence of default by the
Buyer, the Buyer may, at its option and in its discretion (i) declare this
Agreement at an end and null and void, in which event the same shall be of no
further force or effect, and in which event, return to the Seller all records,
documents, and files made available to the Buyer pursuant to this Agreement or
(ii) obtain specific performance of this Agreement.

 

6. Closing. Upon the terms and subject to the conditions contained in this
Agreement, the closing of the transactions contemplated by this Agreement (the
“Closing”) shall be completed on or before January 16, 2006, (the “Closing
Date”), at the offices of the Buyer, or at such other time, date or location as
the Seller and the Buyer may otherwise agree in writing.

 

6.1. Deliveries by the Seller. At Closing, the Seller shall deliver or cause to
be delivered to the Buyer: (i) exclusive possession of the Acquired Assets, free
and clear of all security interests, liens and encumbrances; (ii) a bill of sale
and assignment in the form of Exhibit “A” (the “Bill of Sale”); (iii) assignment
and assumption agreement(s) for each of the Assumed Agreements (substantially in
the form of Exhibit “B”); (iv) a lease agreement in the form of Exhibit “C”
related to the leasing of the Yard to the Buyer (the “Lease Agreement”); (v) a
settlement statement in the form of Exhibit “D” (the “Settlement Statement”);
(vi) any termination statement, authorization or document necessary or required
to release any lien or encumbrance on any of the Acquired Assets or Assumed
Agreements; (vii) customary certificates certifying as to compliance with the
terms of this Agreement; and (viii) any document, certificate or instrument
reasonably requested by the Buyer or otherwise necessary to consummate the
transactions contemplated by this Agreement

 

6.2. Deliveries by the Buyer. At Closing, the Buyer shall deliver or cause to be
delivered the Cash Purchase Price and the stock certificate(s) evidencing the
Stock Consideration; provided, that in the event the Buyer or its financial
intermediary is unable to deliver the stock certificate(s) at Closing, the
Seller agrees that the Buyer or its financial intermediary shall deliver the
stock certificate(s) as soon as is commercially possible after the Closing Date;
and the Buyer shall execute the Assignment Agreement(s) for each of the Assumed
Agreements, the Lease Agreement, the Settlement Statement, customary officer’s
certificates certifying as to compliance with the terms of this Agreement and
any document, certificate or instrument reasonably requested by the Seller or
otherwise necessary to consummate the transaction contemplated by this
Agreement.

 

7. POST-CLOSING AND EFFECTIVE TIME COVENANTS. The Buyer and the Seller hereby
agree and covenant to perform or have performed, or take or allow to be taken,
the following.

 

7.1. Employees.

 

(a) The Buyer shall enter into written employment agreements with Spence Hummel
and Tim Sanders on forms to be negotiated by the Buyer and such employees during
the Due Diligence Period.

 

Page 12 of Asset Purchase Agreement



--------------------------------------------------------------------------------

(b) As of the Closing Date, the Buyer shall offer employment at will to the
other employees of the Seller, including, without limitation, the Employees
described on Schedule 3.9. The Buyer agrees to honor the anniversary dates and
years of service of all of the employees of the Seller that accept employment
with the Buyer with regard to vacation schedule calculation. For a period of two
(2) years after the Closing Date, the Seller, its members, managers officers,
employees, agents and representatives, and their respective affiliates and
family members shall not directly or indirectly for their own behalf or on
behalf of any other party (i) call upon, solicit, entice or otherwise encourage
any employee to decline acceptance of such employment offer, or (ii) solicit,
entice or otherwise encourage any employee to leave the Buyer’s employment, or
(iii) otherwise disrupt any employee’s relationship with the Buyer, or
(iv) hire, employ or offer employment to any employee, except for any employee
that initiates any employment discussion with such party or responds to an
advertisement or solicitation that does not target any of the Employees.

 

7.2. Taxes. The Seller will be liable for and will pay all Taxes (whether
assessed or unassessed) applicable to the Acquired Assets attributable to
periods (or portions thereof) ending prior to the Effective Time. The Buyer will
be liable for and will pay all Taxes (whether assessed or unassessed) applicable
to the Acquired Assets attributable to periods (or portions thereof) on the
Effective Time. Following the Closing Date, within the time period prescribed by
applicable law, the Buyer and the Seller shall agree to the calculation and
remittance of sales and other Tax, if any, to be paid as a result of the
Closing. The Buyer agrees to timely sign and deliver such certificates or forms
as may be necessary or appropriate to establish an exemption from (or otherwise
reduce), or make a report with respect to, such Taxes.

 

7.3. Vendors. For a period of two (2) years after the Closing Date, the Seller,
its members, managers, officers, employees, agents and representatives, and
their respective affiliates and family members shall not directly or indirectly,
for their own benefit or on behalf of any other party solicit, induce or attempt
to induce any supplier, vendor or other person who has a business relationship
with the Seller or its affiliates to discontinue or reduce such business
relationship with the Buyer.

 

7.4. Name Change. The Seller shall cease all business activities under the name
“Big A” as of the Closing Date. Within one hundred twenty (120) days after the
Closing Date, the Seller shall and covenants to change its legal name to a name
that does not contain or include the term “Big A” or derivatives thereof and
shall not use the trade name “Big A” at any time after the Closing Date.

 

7.5. Access for Securities Compliance. The Seller shall provide to the Buyer
access to the Seller’s personnel, records, information and documentation
necessary for the Buyer to comply and make requisite filings with any regulatory
agency under any state or federal securities laws.

 

Page 13 of Asset Purchase Agreement



--------------------------------------------------------------------------------

7.6. Post-Closing Date Adjustments.

 

(a) Ninety (90) days following the Closing Date (the “Post-Closing Date”),
appropriate adjustments shall be made between the Buyer and the Seller so that:

 

(i) all expenses (including, without limitation, all of the Seller’s overhead
and insurance costs) for work done under the Assumed Agreements or associated
with the Acquired Assets after the Effective Time will be borne by the Buyer,
and all proceeds after the Effective Time will be received by the Buyer; and

 

(ii) all expenses for work done in the operation of the Acquired Assets or under
the Assumed Agreements before the Effective Time will be borne by the Seller and
all proceeds from the Acquired Assets before the Effective Time will be received
by the Seller.

 

(b) On the Post-Closing Date, the Parties shall determine based on the best
information reasonably available to them, the amount of the adjustments provided
for in Section 7.6 within ten (10) days following the Post-Closing Date. If the
amount of adjustments so determined which would result in a credit to the Buyer
exceed the amount of adjustments so determined which would result in a credit to
the Seller, the Seller shall deliver to the Buyer a lump sum cash payment for
the amount of such excess, and, if the converse is true, the Buyer shall pay to
the Seller a lump sum cash payment, the amount of such excess.

 

8. TERMINATION. This Agreement may be terminated upon providing written notice
to the other Party at or prior to the Closing as follows

 

8.1. Written Consent. By the written consent of both the Seller and the Buyer,
which termination shall be effective as of the date contained in such consent.

 

8.2. Misrepresentation or Default. By either Party if: (i) any representation or
warranty of the other Party in this Agreement, the Seller Documents or the Buyer
Documents shall be false, misleading or incorrect in any material respect; or
(ii) the other Party shall fail to perform any of its duties, obligations or
covenants described in this Agreement by or within the required period, which
failure to perform is not cured within ten (10) days after the non-defaulting
Party notifies the defaulting Party in writing of such failure to perform.

 

8.3. Casualty. By the Buyer in the event any material piece or portion of the
Acquired Assets are damaged or destroyed by fire or any other casualty.

 

8.4. Due Diligence. The Buyer may terminate this Agreement at any time prior to
the end of the Due Diligence Period if any due diligence or investigation
reveals or discloses any issue that the Buyer reasonably believes will have a
Material Adverse Effect on the Acquired Assets, the Assumed Agreements, and the
Seller has not reasonably remediated the issue within ten (10) days after
receipt of written notice of termination from the Buyer, which notice shall also
state the reason(s) for such termination.

 

Page 14 of Asset Purchase Agreement



--------------------------------------------------------------------------------

8.5. Effects of Termination. In the event this Agreement is terminated, the
Seller and the Buyer shall have no further rights, duties, obligations or
responsibilities described in this Agreement, except for: (i) the respective
indemnification rights and obligations described in this Agreement; and (ii) any
other rights, duties, obligations or responsibilities provided for in this
Agreement to survive the termination of this Agreement. Notwithstanding the
foregoing, in the event that termination of this Agreement occurs as a result of
a Party’s failure to perform or misrepresentation, the breaching Party shall be
obligated and responsible for any and all costs and expenses (including
reasonable attorney’s fees) incurred by the non-breaching Party related to or
connected with this Agreement.

 

9. INDEMNIFICATION.

 

9.1 By the Seller. The Seller hereby agrees and covenants to indemnify, save,
defend, hold harmless, discharge and release the Buyer, its attorneys,
affiliates and related entities and their respective shareholders, partners,
members, directors, managers, officers, employees, agents, successors and
permitted assigns from and against any and all payments, charges, judgments,
assessments, liabilities, obligations, claims, demands, actions, losses,
damages, penalties, interest or fines, and any and all costs and expenses paid
or incurred, including attorney fees, costs, fees of experts and any legal or
other expenses reasonably incurred in connection therewith (collectively, the
“Liabilities”) arising from, based upon, related to or associated with and to
the extent caused by (i) any breach of any representation or warranty of the
Seller contained in this Agreement or the Seller Documents; (ii) any failure of
the Seller to perform or observe any term, condition or covenant contained in
this Agreement or the Seller Documents; (iii) any Liability related to or
involving any obligation or liability retained by the Seller; (iv) any Liability
related to or involving the Acquired Assets or Assumed Agreements arising,
resulting or occurring from any event that occurred prior to the Closing Date;
and (v) any and all Tax Liabilities with respect to the Acquired Assets or the
Assumed Agreements arising, resulting or occurring from any event that occurred
prior to the Closing Date.

 

9.2 By the Buyer. The Buyer hereby covenants and agrees to indemnify, save,
defend, hold harmless, discharge, and release the Seller and its attorneys,
members, managers, directors, officers, employees, agents, successors and
permitted assigns from and against any and all Liabilities arising from, based
upon, related to or associated with and to the extent caused by (i) any breach
of any representation or warranty of the Buyer contained in this Agreement or
the Buyer Documents; (ii) any failure of the Buyer to perform or observe any
terms, conditions or covenants contained in this Agreement or the Buyer
Documents; (iii) any Liability related to or involving the Acquired Assets or
the Assumed Agreements arising, resulting or incurred from any event that occurs
on or after the Closing Date; and (iv) any and all Tax Liabilities with respect
to the Acquired Assets or the Assumed Agreements arising, resulting or occurring
from any events that occurs on or after the Closing Date.

 

Page 15 of Asset Purchase Agreement



--------------------------------------------------------------------------------

9.3 Notice of Liability and Opportunity to Defend. Either Party claiming
indemnification under this Agreement is referred to as the “Indemnified Party”
and the Party against whom such claims are asserted under this Agreement is
referred to as the “Indemnifying Party.” In the event that any Liabilities are
incurred by, asserted against, or sought to be collected from, an Indemnified
Party, the Indemnified Party shall provide to the Indemnifying Party written
notice of each such indemnification claim specifying the nature and specific
basis for such claim and, to the extent feasible, the estimated amount of
damages attributable to such claim, and a copy of any papers received or served
with respect to such claim (the “Claim Notice”) within thirty (30) days after
the Indemnified Party’s discovery of the Liability; provided, that any failure
to provide such notice shall not relieve the Indemnifying Party from its
obligations under this Section 9. The Indemnifying Party shall have thirty (30)
days from the personal delivery or receipt of the Claim Notice (the “Notice
Period”) to notify the Indemnified Party (i) whether or not it disputes the
liability of the Indemnifying Party to the Indemnified Party under this
Agreement with respect to the Liabilities and/or (ii) with respect to any
third-party Liabilities, whether or not it desires, at the sole cost and expense
of the Indemnifying Party, to defend the Indemnified Party against the
Liabilities; provided, however, that any Indemnified Party is hereby authorized
prior to and during the Notice Period to file any motion, answer or other
pleading that it deems necessary or appropriate to protect its interests or
those of the Indemnifying Party (and of which it shall have given reasonable
notice and a reasonable opportunity to comment to the Indemnifying Party) and
not prejudicial to the Indemnifying Party, and the Indemnified Party shall
recoup all the costs and fees associated with such filing from the Indemnifying
Party. In the event that the Indemnifying Party notifies the Indemnified Party
within the Notice Period that it desires to defend the Indemnified Party against
the third-party Liabilities, the Indemnifying Party shall have the right to
defend all appropriate proceedings with counsel of its own choosing, which
proceedings shall be promptly settled or prosecuted to a final conclusion. The
Indemnifying Party is required, at all times, to vigorously and in good faith,
defend the interests of the Indemnified Party. If the Indemnified Party desires
to participate in, but not control, any defense or settlement, it may do so at
its sole cost and expense. If requested by the Indemnifying Party, the
Indemnified Party agrees to cooperate with the Indemnifying Party and its
counsel in contesting any third-party Liabilities that the Indemnifying Party
elects to contest or, if appropriate and related to the claim in question, in
making any counterclaim against the person asserting the third-party
Liabilities, or any crossclaim against any person. If demand for indemnity has
been refused by the Indemnifying Party or the conduct of the Indemnifying Party
does not constitute the required vigorous, good faith defense of the Indemnified
Party, the Indemnified Party may control the defense or settlement at the sole
cost and expense of the Indemnifying Party. No claim may be settled or otherwise
compromised without the prior written consent of the Indemnified Party (such
consent shall not be unreasonably withheld); provided, however, that the
Indemnified Party may, in the Indemnified Party’s sole discretion, settle or
compromise any claim which the Indemnifying Party has refused to defend.

 

10. PRESS RELEASES. The Buyer and the Seller agree that, prior to making any
public announcement or statement with respect to the transactions contemplated
by this Agreement, the Party desiring to make the public announcement or
statement shall consult with

 

Page 16 of Asset Purchase Agreement



--------------------------------------------------------------------------------

the other Party and, because the Buyer is a publicly-traded corporation, Seller
shall obtain Buyer’s prior written approval of the text of any public
announcement or statement prior to its publication. Nothing contained in this
Section 10 shall be construed to require either Party to obtain approval of the
other Party to disclose information with respect to the transaction contemplated
by this Agreement to any state or federal governmental authority or agency to
the extent required by applicable law or by any applicable rules, regulations or
orders of any governmental authority or agency having jurisdiction or necessary
to comply with disclosure requirements of any stock exchange or any applicable
securities laws.

 

11. SURVIVAL OF REPRESENTATIONS AND COVENANTS. The Seller and the Buyer hereby
agree and covenant that all of the representations, warranties and covenants in
this Agreement shall survive the Closing or termination of this Agreement for a
period of one (1) year.

 

12. ENTIRE AGREEMENT. This Agreement, the exhibits and the schedules attached
hereto, the Seller Documents and the Buyer Documents constitute the entire
agreement between the Seller and the Buyer with respect to the subject matter of
this Agreement and supersede any and all prior understandings, agreements or
representations by or between the Seller and the Buyer, whether written or oral,
related in any way to the subject matter of this Agreement.

 

13. BINDING EFFECT. This Agreement shall be binding upon, and shall inure to the
benefit of, the Seller, the Buyer and their respective successors and permitted
assigns. Neither this Agreement nor any other agreement contemplated hereby
shall be deemed to confer upon any person not a party hereto or thereto any
rights or remedies hereunder or thereunder.

 

14. ASSIGNMENT. The Seller and the Buyer shall not assign any of their
respective rights, or delegate any of their respective duties or obligations,
under this Agreement without the prior written consent of the other Party;
provided, however, that Buyer may assign its rights and delegate its duties to
any of its affiliates without the prior consent of the Seller.

 

15. MULTIPLE COUNTERPARTS. This Agreement may be executed in one or more
counterparts, by facsimile or otherwise, each of which shall be deemed an
original but all of which together will constitute one and the same instrument.

 

16. HEADINGS. The headings contained in this Agreement are inserted for
convenience only and shall not affect in any way the meaning or interpretation
of this Agreement.

 

17. SEVERABILITY. If any provision contained in this Agreement shall for any
reason be held to be invalid, illegal, void or unenforceable in any respect,
such provision shall be deemed modified so as to constitute a provision
conforming as nearly as possible to the invalid, illegal, void or unenforceable
provision while still remaining valid and enforceable and the remaining terms or
provisions contained herein shall not be affected thereby.

 

18. NOTICES. Any notices or communications required or permitted to be given by
this Agreement must be (i) given in writing, and (ii) be personally delivered or
mailed by prepaid

 

Page 17 of Asset Purchase Agreement



--------------------------------------------------------------------------------

mail or overnight courier, or by facsimile transmission delivered or transmitted
to the Party to whom such notice or communication is directed, to the address of
such Party as follows:

 

To Buyer:        Bronco Drilling Company, Inc.

14313 North May Avenue, Suite 100

Oklahoma City, Oklahoma 73134

Fax No.: (405) 848-8816

Attn: Frank Harrison

 

To Seller:        Big A Drilling Company, L.C.

P. O. Box 187

Woodward, OK 73802

Fax No.: (405)                        

Attn:                                         

 

Any such notice or communication shall be deemed to have been given on (i) the
day such notice or communication is personally delivered, (ii) three (3) days
after such notice or communication is mailed by prepaid certified or registered
mail, (iii) one (1) working day after such notice or communication sent by
overnight courier, or (iv) on the day such notice or communication is faxed and
the sender has received a confirmation of such fax. A Party may, for purposes of
this Agreement, change its address, fax number, or the person to whom a notice
or other communication is marked to the attention of, by giving notice of such
change to the other Party pursuant hereto.

 

19. AMENDMENTS. This Agreement may be amended at any time by a written
instrument signed by both the Seller and the Buyer.

 

20. WAIVER; INJUNCTIVE RELIEF. No failure on the part of either Party to
exercise, and no delay in exercising, any right, power or remedy created under
this Agreement shall operate as a waiver thereof, nor shall any single or
partial exercise of any right, power or remedy by such Party preclude any other
or further exercise thereof or the exercise of any other right, power or remedy.
No waiver by either Party to any breach of, or default in, any term or condition
of this Agreement shall constitute a waiver of or assent to any succeeding
breach of or default in the same or any other term or condition hereof. The
terms and provisions of this Agreement, whether individually or in their
entirety, may only be waived in writing and signed by the Party against whom or
which the enforcement of such waiver is sought. No right, remedy or election
given by any term of this Agreement or made by the Seller or the Buyer shall be
deemed exclusive, but shall be cumulative with all other rights, remedies and
elections available at law or in equity. The Seller and the Buyer acknowledge
that the rights created hereby are unique and recognize and affirm that in the
event of a breach of this Agreement irreparable harm would be caused, money
damages may be inadequate and an aggrieved Party may have no adequate remedy at
law. Accordingly, the Seller and the Buyer agree that the other Party shall have
the right, in addition to any other rights and remedies existing in its favor at
law or in equity, to enforce such Party’s rights and the obligations of the
other Party under this Agreement not only by an action or actions for damages
but also by an action or actions for specific performance, injunctive and/or
other equitable relief (without posting of a bond or other security).

 

Page 18 of Asset Purchase Agreement



--------------------------------------------------------------------------------

21. PREVAILING PARTY. In the event that either Party brings any suit, action or
proceeding against the other Party for any reason arising from or related to
this Agreement, the Seller Documents or the Buyer Documents, then the prevailing
Party shall be entitled to recover from the other Party any and all costs and
expenses, including reasonable attorney fees, arising from or related to the
suit, action or proceeding.

 

22. FURTHER ACTIONS. From and after the execution of this Agreement, the Seller
and the Buyer agree to, upon the request of the other Party, execute and deliver
to the other Party any further documents, certificates or instruments, and to
perform any further acts as may be required or reasonably requested to complete
or evidence the transactions contemplated by this Agreement.

 

23. CONSTRUCTION. In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted by the
Seller and the Buyer, and no presumption or burden of proof shall arise favoring
or disfavoring either Party by virtue of the authorship of any of the provisions
of this Agreement.

 

24. PLURAL; GENDER. Words used in this Agreement in the singular, where the
context so permits, shall be deemed to include the plural and vice versa. Words
used in the masculine or the feminine, where the context so permits, shall be
deemed to mean the other and vice versa. The definitions of words in the
singular in this Agreement shall apply to such words when used in the plural
where the context so permits and vice versa, and the definitions of words in the
masculine or feminine in this Agreement shall apply to such words when used in
the other form where the context so permits and vice versa. Any and all exhibits
and schedules described in this Agreement are hereby incorporated by reference
into this Agreement and made a part of this Agreement.

 

25. GOVERNING LAW; VENUE; JURISDICTION. All issues and questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by, and construed in accordance with, the laws of the State of
Oklahoma, without giving effect to any choice of law or conflict of law rules or
provisions (whether of the State of Oklahoma or any other jurisdiction) that
would cause the application of the laws of any jurisdiction other than the State
of Oklahoma. The Seller and the Buyer further agree that any dispute arising out
of this Agreement shall be decided by either the state or federal court in
Oklahoma County, Oklahoma. The Seller and the Buyer shall each submit to the
jurisdiction of those courts and agree that service of process by certified
mail, return receipt requested, shall be sufficient to confer said courts with
in personam jurisdiction.

 

26. WAIVER OF JURY TRIAL. THE SELLER AND THE BUYER HEREBY WAIVE ANY RIGHT TO
TRIAL BY JURY OF ANY ISSUE TRIABLE BY A JURY FULLY TO THE EXTENT THAT ANY SUCH
RIGHT NOW OR HEREAFTER EXISTS WITH REGARD TO THIS AGREEMENT, THE SELLER
DOCUMENTS OR THE BUYER DOCUMENTS, OR ANY CLAIM, COUNTERCLAIM OR OTHER ACTION
ARISING IN CONNECTION THEREWITH. THIS WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN
KNOWINGLY AND VOLUNTARILY BY THE SELLER AND THE BUYER AND IS INTENDED TO
ENCOMPASS INDIVIDUALLY EACH INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO A
TRIAL BY JURY MAY OTHERWISE ACCRUE. THE

 

Page 19 of Asset Purchase Agreement



--------------------------------------------------------------------------------

SELLER AND THE BUYER ARE HEREBY AUTHORIZED TO FILE A COPY OF THIS SECTION IN ANY
PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER BY THE OTHER PARTY.

 

27. WAIVER OF PUNITIVE AND CONSEQUENTIAL DAMAGES. THE SELLER AND BUYER HEREBY
WAIVE ANY RIGHT TO RECOVER PUNITIVE OR CONSEQUENTIAL DAMAGES IN ANY CAUSE OF
ACTION THAT MAY ARISE FROM OR BE CONNECTED TO THIS AGREEMENT.

 

(REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK)

 

Page 20 of Asset Purchase Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Seller and the Buyer have executed and delivered this
Agreement effective as of the day and year first above written.

 

“SELLER”

 

BIG A DRILLING COMPANY, L.C.,

   

a Kansas limited liability company

   

By:

 

/s/ Kim Snell

--------------------------------------------------------------------------------

   

Name:

 

Kim Snell

   

Title:

 

Managing Partner

“BUYER”

 

BRONCO DRILLING COMPANY, INC.,

   

a Delaware corporation

   

By:

 

/s/ Frank Harrison

--------------------------------------------------------------------------------

       

Frank Harrison, Chief Executive Officer